            Case 2:20-mj-00466-BNW Document 7
                                            6 Filed 08/07/20
                                                    08/04/20 Page 1 of 6




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10944
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Brandon_Jaroch@fd.org

 7   Attorney for Rafael Velazquez

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:20-mj-466-BNW

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            BENCH TRIAL
13          v.
                                                            (First Request)
14   RAFAEL VELAZQUEZ,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Rachel Kent, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Rafael Velazquez, that the
21   bench trial currently scheduled on August 12, 2020 at 9:00 AM, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than forty-five (45) days.
23          This Stipulation is entered into for the following reasons:
24          1.      On April 9, 2020, the Chief Judge of the U.S. District Court for the District of
25   Nevada issued Temporary General order 2020-04 (the “General Order”). The Order explains
26   that, due to the outbreak of the coronavirus 2019 (“COVID-2019”) in the District of Nevada,
            Case 2:20-mj-00466-BNW Document 7
                                            6 Filed 08/07/20
                                                    08/04/20 Page 2 of 6




 1   the General Order was amended for all civil and criminal trials to be scheduled on a case by
 2   case basis. Pending further order of the Court and found that “the ends of justice are best
 3   served by ordering continuances, which outweighs the best interests of the public and any
 4   defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”
 5          2.       Continuing this deadline trial will serve the critical interests emphasized in the
 6   General Order. Given the grave public-health concerns discussed in the General Order, in
 7   addition to difficulty—or impossibility—of securing a jury pool that would represent a fair
 8   cross section of the community at this time, the ends of justice served by the requested
 9   continuance in this case outweigh the best interests of the public and defendant in a speedy
10   trial. The additional time requested by this Motion is excludable in computing the time within
11   which the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C.
12   3161(h)(7)(A)
13          3.       The parties agree to the continuance.
14          4.       The additional time requested herein is not sought for purposes of delay, but
15   merely to allow counsel for defendant sufficient time within which to be able to effectively
16   and complete investigation of the discovery materials provided and prepare for trial.
17
18
19
20
21
22
23
24
25
26
                                                       2
            Case 2:20-mj-00466-BNW Document 7
                                            6 Filed 08/07/20
                                                    08/04/20 Page 3 of 6




 1          5.      Additionally, denial of this request for continuance could result in a
 2   miscarriage of justice. The additional time requested by this Stipulation is excludable in
 3   computing the time within which the trial herein must commence pursuant to the Speedy Trial
 4   Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title
 5   18, United States Code § 3161(h)(7)(B)(iv).
 6          This is the first request for a continuance of the bench trial.
 7          DATED this 4th day of August, 2020.
 8
 9
10
11    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
12
13      /s/ Brandon C. Jaroch                            /s/ Rachel Kent
      By_____________________________                  By_____________________________
14    BRANDON C. JAROCH                                RACHEL KENT
      Assistant Federal Public Defender                Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                       3
            Case 2:20-mj-00466-BNW Document 7
                                            6 Filed 08/07/20
                                                    08/04/20 Page 4 of 6




 1
 2
 3                               UNITED STATES DISTRICT COURT

 4                                     DISTRICT OF NEVADA
 5
     UNITED STATES OF AMERICA,                               Case No. 2:20-mj-466-BNW
 6
                    Plaintiff,                               FINDINGS OF FACT, CONCLUSIONS
 7                                                           OF LAW AND ORDER
            v.
 8
     RAFAEL VELAZQUEZ,
 9
                    Defendant.
10
11
                                         FINDINGS OF FACT
12
13          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

14   Court finds that:

15          1.      On April 9, 2020, the Chief Judge of the U.S. District Court for the District of

16   Nevada issued Temporary General order 2020-04 (the “General Order”). The Order explains

17   that, due to the outbreak of the coronavirus 2019 (“COVID-2019”) in the District of Nevada,

18   the General Order was amended for all civil and criminal trials to be scheduled on a case by

19   case basis. Pending further order of the Court and found that “the ends of justice are best

20   served by ordering continuances, which outweighs the best interests of the public and any

21   defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).

22          2.      Continuing this deadline trial will serve the critical interests emphasized in the

23   General Order. Given the grave public-health concerns discussed in the General Order, in

24   addition to difficulty—or impossibility—of securing a jury pool that would represent a fair

25   cross section of the community at this time, the ends of justice served by the requested

26   continuance in this case outweigh the best interests of the public and defendant in a speedy
                                                      4
            Case 2:20-mj-00466-BNW Document 7
                                            6 Filed 08/07/20
                                                    08/04/20 Page 5 of 6




 1   trial. The additional time requested by this Motion is excludable in computing the time within
 2   which the trial herein must commence pursuant to the Speedy Trial Act, 18 U.S.C.
 3   3161(h)(7)(A)
 4          3.       The parties agree to the continuance.
 5          4.       The additional time requested herein is not sought for purposes of delay, but
 6   merely to allow counsel for defendant sufficient time within which to be able to effectively
 7   and complete investigation of the discovery materials provided and prepare for trial.
 8          5.       Additionally, denial of this request for continuance could result in a
 9   miscarriage of justice. The additional time requested by this Stipulation is excludable in
10   computing the time within which the trial herein must commence pursuant to the Speedy Trial
11   Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title
12   18, United States Code §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).
13          This is the first request for a continuance of the bench trial.
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       5
            Case 2:20-mj-00466-BNW Document 7
                                            6 Filed 08/07/20
                                                    08/04/20 Page 6 of 6




 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
 9   United States Code, § 316(h)(7)(B)(iv).
10                                               ORDER

11          IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
12                                                              October 21, 2020 at the hour of
     August 12, 2020, at 9:00 a.m., be vacated and continued to ________________
13   9:00 AM.__.m.
     ___:___
14                      7th day of August, 2020.
            DATED this ____
15
16                                                  UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
                                                       6
